Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0265728 A1) (IDS), and further in view of Koetsu (EP 0239999) (IDS), Fornasari (US 5756579 A), Morita (US 20140249419 A1).
Regarding claim 16, Li teaches an ultrasound array for acoustic wave transmission comprising at least one capacitive micro-machined ultrasound transducer (CMUT) cell [Abstract “In one embodiment, a transducer stack can include a capacitive micromachined ultrasound transducer (CMUT)…”; 0016 “transducer layer 201 below a first layer 220 and a second layer 224. The transducer 201 may comprise, for example, a single array element, one-dimensional array of transducer elements, or a multi-dimensional array of transducer elements.”], wherein the CMUT cell comprises:
a substrate [0014 top and bottom electrode deposited on a substrate #114];
a first electrode [0014 top electrode 104 and a bottom electrode 102];
a cell membrane having a second electrode, which opposes the first electrode and the substrate with a cavity there between, wherein the membrane is arranged to vibrate upon the cell 
an acoustic window layer, directly overlaying the cell membrane without a coupling medium between the acoustic window and the cell membrane [0018 describes silicone (first layer) for joining acoustic window (second layer) to protect transducer; 0021 first layer may be chosen to be suitably thin to reduce attenuation through the first layer]
wherein the acoustic window comprises:
an inner surface opposing the cell membrane [0019 acoustic window layer has two sides];
an outer surface configured to contact a body of a patient [0019 acoustic window … protect[s] the transducer 201 from impacts and/or exposure to contaminants while also protecting a subject (e.g., a human patient, a small animal, etc.) from excessive heat and/or charge produced by the transducer 201];
a first layer comprising the inner surface and molecules of antioxidant [claim “18. The transducer stack of claim 15 wherein the third top surface comprises an anti-corrosive material.”] mixed with polymeric material [0018 “In other embodiments, however, the first layer 220 can be made from, for example, any material suitable for matching layers known in the art, such as, for example, an elastomer, a gel, a polymerized material, etc.”; 0019 “As shown in FIGS. 2A and 2B, the second layer 224 can be configured as an acoustic window disposed on or near the first layer 
an additional layer overlaying the first layer and comprising polyurethane [0019 layer made from plastic, plastic composite, a polymer…thermoset copolymer…polymethylpentene…a third layer…thin composite of layers…composite of layers can include acoustic impedances that gradually change (e.g., increasing of decreasing)].
Li teaches a up to three or more layers made from polymerized material with the top layer comprising anti-corrosive material but does not explicitly teach … and yet Koetsu teaches said polymeric material comprising a thermoset elastomer comprising polybutadiene [Abstract “The ultrasonic propagation medium is made of a synthetic rubber having an acoustic impedance close to that of the examined body and having a low acoustic attenuation coefficient. Preferably, the synthetic rubber is one of butadiene rubber, butadiene-styrene rubber, ethylene-propylene rubber, and acrylic rubber.”].
It would have been obvious to combine the polymerized material with anti-corrosive material as taught by Li, with the butadiene rubber of Koetsu which is known to present low acoustic attenuation coefficient with ultrasonic propagation so that an antioxidant is distributed in the butadiene/polybutadiene rubber and hence helps to protect against degradation/corrosion (Fornasari) [col. 1:20-30 “…rubber particles, for example polybutadiene, dispersed in the polymeric matrix, generally known as ABS resins, and high impact polystyrene, generally known as HPS. comprising a continuous polystyrene phase in which rubber particles, for example polybutadiene, are dispersed.”; col. 7:15-25 “…phenolic antioxidant…”].
Li teaches multiple layers with impedance matching that gradually changes so as to match a material to touch such as the human body or water, but does not explicitly teach … and yet 
It would have been obvious to implement the gradually increasing or decreasing impedance matching layers of Li, with the specific megarayl acoustic impedance materials as taught by Morita so that the interface between the human body and the transducer gradually are made to match.
Regarding claim 4, Li as modified by Fornasari teaches the ultrasound array according to claim 16, wherein the thermoset elastomer has particles embedded therein [Li teaches: abstract CMUT…acoustic lens...matching layer…elastomer and/or liquid; claim “18. The transducer stack of claim 15 wherein the third top surface comprises an anti-corrosive material.”; 0019 thermoset plastic; Fornasari teaches: col. 1:20-30 “…rubber particles, for example polybutadiene, dispersed in the polymeric matrix, generally known as ABS resins, and high impact polystyrene, generally known as HPS. comprising a continuous polystyrene phase in which rubber particles, for example polybutadiene, are dispersed.”; col. 7:15-25 “…phenolic antioxidant…”].
Regarding claim 5, Li as modified by Koetsu teaches the ultrasound array according to claim 4, wherein the first layer comprises 4 to 24 percent, preferably 15 or 20 percent, by weight sulfur of 2 grams, vulcanization accelerator of 1.1g, zinc oxide of 5g, and stearic acid of lg per butadiene of 100g. By mixing them to the butadiene, the acoustic impedance becomes 1.49 x 105 g/cm2.s which is close to the acoustic impedance, about 1.54 x 105 g/cm2.s of a human body, and the acoustic velocity in the ultrasonic propagation medium 3 is 1550 m/sec which is substantially the same acoustic velocity (1540 m/s) as in the human body.”].
It would have been obvious to combine the rubber layer of Li, with the specific gram weights of Koetsu so that the acoustic impedance becomes close to that of the human body.
Regarding claim 6, Li as modified by Koetsu teaches the ultrasound array according to claim 4, wherein the particles have an average size smaller than one tens of an acoustic wavelength transmitted by the ultrasound array [Li teaches: 0021 “In some embodiments, the first layer 220 may have a thickness less than 4 wavelength of a ultrasound frequency range of interest. In other embodiments, however, the first layer 220 can have a thickness any suitable fraction (e.g., 1/1. 1/2, 1/4, 1/8, etc.) of the wavelength of ultrasound frequency of interest. In some embodiments, for example, the thickness of the first layer 220 may be chosen to be suitably thin to reduce attenuation through the first layer 220 while having a suitable thickness to allow the movement of the membrane of the transducer 201 and without being inhibited by the second layer 224. Moreover, in the illustrated embodiment, the second layer 224 is shown having a second thickness T2 greater than a first thickness T1 of the first layer 220.”; Koetsu teaches mixtures of rubber with anticorrosive particles which suggest that fractional thicknesses of layers as taught in Li would require fractional wavelength size of mixed particles as in Koetsu as well].
Regarding claim 7, Li does not explicitly teach … and yet Fornasari teaches the ultrasound array according to claim 4, wherein the particles have an average size in between 10 nanometer and 10 micrometer, in particular in between 10 nanometer and 100 nanometer or in between 1 micrometer and 10 micrometer [Sec. Comparative Example 1 “The rubber-reinforced (co)polymers of the present invention comprise rubber particles with an average diameter variable from 0.1 to 5 micrometers and preferably from 0.1 to 1.5 micrometers, and contain grafted and non-grafted polymer occlusions with the typical core-shell structure.”; “0.25 parts by weight of a phenolic antioxidant (IRGANOXR 1076);”].
It would have been obvious to substitute into the rubber of Li, the particles of Fornasari so that small particles do not interfere with acoustic transmission and avoid being toxic.
Regarding claim 15, Li also teaches an interventional device comprising an ultrasound array according to claim 16 [0005 “The use of a transducer in an external probe generally involves bonding or otherwise attaching an acoustic lens to the transducer. The acoustic lens can protect the transducer from damage and/or may also provide acoustic focusing into a subject.”].

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0265728 A1), Koetsu (EP 0239999), Fornasari (US 5756579 A), Morita (US 20140249419 A1), and further in view of Chaggares (US 2015/0173625 A1).
Regarding claim 17, Li teaches multiple acoustic window/impedance matching layers but does not explicitly teach … and yet Chaggares teaches the array of claim 16, wherein the acoustic window layer comprises: a second layer comprising the outer surface and a thermoplastic polymer [0039 thermoplastic] comprising polymethylpentene or parylene, wherein the additional layer is disposed between the first layer and the second layer [0034 one or more of the matching layers 
It would have been obvious to implement the acoustic window/matching layers as taught by Li with the specific plastics as taught by Chaggares so that as Li explains the acoustic impedance may be gradually changed so as to interface between a transducer and an examined object (e.g., human body).
Regarding claim 11, Li also teaches the ultrasound array according to claim 17, wherein the acoustic window layer further comprises a second layer facing the outer surface and having a larger hardness than the first layer [0017 “Accordingly, as described in further detail below, assembling an ultrasound transducer stack with a relatively thin compliant layer (e.g., the first layer 220) between the lens (e.g. the second layer 224) and the transducer (e.g., transducer 201) allows the transducer to emit ultrasound efficiently while also bonding the transducer 201 to the .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0265728 A1) (IDS), Koetsu (EP 0239999) (IDS), Fornasari (US 5756579 A), Morita (US 20140249419 A1), and further in view of Tanaka (US 2009/0301200 A1).
Regarding claim 3, Li does not explicitly teach … and yet Tanaka teaches the ultrasound array according to claim 16, wherein the ultrasound array has a fractional bandwidth above 80%, preferably above 100% [0103 “ultrasonic transducer”; 0104 “fractional bandwidth is 120%...fractional bandwidth is 100%...140%...120%”].
It would have been obvious to substitute the CMUT cell of Li with the wideband transducer of Tanaka so that a wider frequency range may be employed.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0265728 A1) (IDS), Koetsu (EP 0239999) (IDS), Fornasari (US 5756579 A), Morita (US 20140249419 A1), and further in view of Meier (1995, Polymer Degradation and Stability) (IDS).
Regarding claim 8, Li does not explicitly teach … and yet Meier teaches the ultrasound array according to claim 16, wherein the molecules of antioxidant are phenolic stabilizers [Abstract “…antioxidant…phenolic antioxidants…”].
It would have been obvious to substitute into the rubber of Li, the phenolic antixoidants of Meier so that the rubber does not dry out.
Regarding claim 9, Li as modified by Meier teaches the ultrasound array according to claim 8, wherein each molecule of the phenolic stabilizer has a hydrocarbon chain coupled to a hindered phenol group [Scheme 1-2].
Regarding claim 10, Li as modified by Meier teaches the ultrasound array according to claim 8, wherein a weight ratio of the the molecules of antioxidant in the first layer is at most 0.3%, preferably 0.1% [Sec. 2.4 Test procedures in polybutadiene “Commercial polybutadiene rubber (BR) was used for all tests: the concentration of stabilizers 1-6 was 0.25%.”].

Claims 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasari (US 5756579 A), and further in view of Chaggares ‘289 (US 8,343,289 B2) (IDS), Chen (US 2013/0301394 A1), Morita (US 20140249419 A1), and Chaggares2015 (US 2015/0173625 A1).
Regarding claim 13, Fornasari also teaches a method for manufacturing an ultrasound array comprising:
dissolving a polybutadiene in a solvent [Col. 1:30-40 “This process consists of dissolving the rubbery material in the vinyl aromatic monomer or monomer mixture”; Col. 1:15-25 “Vinyl aromatic (co)polymers reinforced with rubber, in particular with diene rubber, represent a well known class of commercially available engineering polymers widely described in the literature. Specific examples of these (co) polymers are for example styrenefacrylonitrile copolymers containing rubber particles, for example polybutadiene…”];
adding antioxidant and the solvent [Col. 7:15-25 “0.25 parts by weight of a phenolic antioxidant (IRGANOX 1076);”], such that a liquid mixture of a polymeric material is provided [Col. 1:5-15 “This invention relates to a rubber-reinforced vinyl aromatic co(polymer) with an 
Fornasari does not explicitly teach … and yet Chaggares ‘289 teaches providing a chip having at least one CMUT cell coupled to an integrated circuitry [Abstract “ultrasonic transducer stack having a matching layer comprising a matrix material loaded with a plurality of micron-sized and nano-sized particles.”]; 
dipping the chip in the liquid mixture or dispensing the liquid mixture on the chip, such that a layer comprising the liquid mixture overlays the CMUT cell [Col. 15:5-15 “Generally, the thixotropic pastes used to make matching layers are difficult to 'flow' onto a part and normally require agitation to flow like a liquid. Thus, a vibrating manipulator (for example, an engraver with a piece of 22 gauge wire attached to it) can be used to spread the paste over the surface 10 of the crystal so that it flows and wets the entire surface”];
curing the layer at a temperature sufficient to evaporate the solvent from the liquid mixture [Col. 15:25-45 “epoxy is allowed to cure at room temperature…post cure in an oven…first matching layer is sanded and/or lapped…”; Col. 8:25-35 “In one aspect, the epoxy can be, for example and not meant to be limiting, EPO-TEK® 301 epoxy. In another aspect, a rubber toughened CA (such as LOCTITE® BLACK MAX®) can be used which can have a slightly lower acoustic impedance.”] such that an acoustic window comprising polybutadiene is provided directly overlaying a membrane of the CMUT cell without a coupling medium between the acoustic window and the membrane [col. 1:35-50 describes matching layers and lens over top of piezoelectric layer – i.e., membrane; col. 4:1-15 matching layer can comprise a composite material with micron or nano particles; col. 7:55-67 adhesive layers must have even lower tolerance or in 
It would have been obvious to combine the rubber infused with antioxidants of Fornasari with the ultrasound transducer of Chaggares ‘289 so that the transducer is protected and yet acoustically matched to object to be imaged (e.g., human body)..
Fornasari as modified by Chaggares ‘289 teaches a piezoelectric ultrasonic transducer…but does not explicitly teach … and yet Chen teaches a CMUT cell [abstract “a capacitive micromachined ultrasonic transducer (CMUT) apparatus includes one or more CMUTs or CMUT arrays, an acoustic window, a coupling medium, and a packaging substrate.”; 0046 “a protection layer (not shown in FIG. 1A) can be layered over an outer surface of the CMUT 110 to isolate the CMUT 110 and the electrodes 112, 114 from the coupling medium 130. The protection layer may be used if the coupling medium 130 is not non-conductive (e.g., conductive or semiconductive). The protection layer may be any suitable insulating or dielectric material, such as poly(p-xylylene) (e.g., Parylene®), polyimide, oxide, nitride, RTV, urethane, polyurethane, non-conductive polymer, or other suitable plastic or rubber materials.”; 0052 plastic…rubber…butadiene…thermoplastic…acoustic window…acoustic impedance that matches…intended target].
It would have been obvious to substitute the ultrasonic transducer of Fornasari with the CMUT ultrasonic transducer of Chen so that an acoustic window and coupling medium packaging may be provided to interface the transducer with the environment using semiconductor manufacturing techniques used to make miniature transducers.
Fornasari does not explicitly teach … and yet Morita teaches wherein the first layer has an acoustic impedance between about 1.4 megaravl and about 1.6 megaravh and wherein a difference 
It would have been obvious to substitute the matching layer of Li, with the matching layers of Morita so that the interface between the tissue and the transducer gradually agree.
Fornasari does not explicitly teach … and yet Chaggares2015 teaches an additional layer overlaying the first layer and comprising polyurethane [fig. 2 depicts three matching layers, along with lens and transducer layer with backing layer; 0028 CMUTs; 0027 In some embodiments, however, a single matching layer (e.g., the first matching layer 250) may be implemented in the transducer 210 (e.g., between the lens layer 220 and the transducer 260). In other embodiments, for example, more than three matching layers may be implemented in the transducer 210. In further embodiments, the transducer 210 may not include any matching layers and may instead include, for example a lens layer (e.g., the lens layer 220) bonded directly to the transducer layer 260.; 0030 The lens layer 220 can be configured, for example as a thin film (e.g., having a thickness less than 50 microns) and can comprise a material that is acoustically transparent at high frequencies (e.g., polymethylpentene, thermo-set cross-linked polystyrene, a plastic, a polymer and/or a combination 
It would have been obvious to replace the matching layer as taught by Li, with the three matching layers and optional lens as taught by Chaggares2015 so that the acoustic impedance can be gradually matched between the transducer and the surrounding environment (e.g., water, tissue, air, etc.).
Regarding claim 14, Fornasari also teaches the method for manufacturing an ultrasound array according to claim 13, wherein adding further includes adding particles to the solvent, wherein the polymeric material act as a dispersion agent for the particles the polyneric material is polybutadiene [Abstract “A rubber-reinforced vinyl aromatic (co)polymer comprising a polymeric matrix and a rubber phase dispersed and/or grafted in the polymeric matrix and consisting of a mixture of(i) a diene rubber and(ii) a vinyl aromatic monomer conjugated 1.3-diene linear block copolymer, said block copolymer having a diene content exceeding 80 wt % and, respectively, a vinyl aromatic monomer content of less than 20 wt %.”; Col. 1:20-30 “Specific examples of these (co) polymers are for example styrenefacrylonitrile copolymers containing rubber particles, for example polybutadiene, dispersed in the polymeric matrix, generally known as ABS resins, and high impact polystyrene, generally known as HPS. comprising a continuous polystyrene phase in which rubber particles, for example polybutadiene, are dispersed.”; Col. 7:15-25 “phenolic antioxidant”].
Regarding claim 18, Fornasari as modified by Chaggares teaches the method of claim 13, further comprising: overlaying the additional layer with a second layer such that the additional layer is disposed between the first layer and the second layer [fig. 2 shows three matching layers with lens], wherein the second layer comprises a material different from the first layer, wherein .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are not persuasive. While detailed, the claims at present are describing a specific range of acoustic impedances for up to three layers of an ultrasonic transducer. The prior art teaches that a gradual increase or decrease in acoustic impedance for matching layers (often topped with a lens or protective layer) allows matching between transducer and an object (e.g., human body) while avoiding too much attenuation. Furthermore, it is now stated to avoid confusion that matching layers read on an acoustic window because they are acoustically transparent, in addition to lenses or protective layers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645